DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 5-9, 11, 15, 18, 19, 23-26, and 28-31 are pending in the application.
Applicant’s amendment to the claims, filed on February 18, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on February 18, 2022 in response to the final rejection mailed on October 20, 2021 and the advisory action mailed on February 1, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions

Claims 1, 15, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on August 11, 2020 and August 14, 2020.
Claims 23-25 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on August 11, 2020 and August 14, 2020.
Claims 5-9, 11, 26, and 31 are being examined on the merits with claims 5 and 11 being examined only to the extent the claims read on the elected subject matter as set forth above.  



Claim Objections
Claim 11 is objected to in the recitation of “the modified alcohol dehydrogenase has a sequence that is SEQ ID NO: 2…G198E and Y21F” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “the modified alcohol dehydrogenase comprises the amino acid sequence of, wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 2”.

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 11, 13, 20, 26, and 27 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s instant amendment to cancel claims 13, 20, and 27 and to amend claim 11 to recite “the modified alcohol dehydrogenase has a sequence that is SEQ ID NO: 2 except for a combination of amino acid substitutions selected from: G198E and E247D; G198E and E247N; I173L and G198E; G198E, Y218F, and E247D; G198E and T248V; or G198E and Y218F”. 

Claim Rejections - 35 USC § 103
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koepke et al. (US 2013/0267006 A1; cited on Form PTO-892 mailed on October 2, 2020; hereafter “Koepke”) in view of Maddock et al. (Protein Eng. Des. Sel. 28:251-258, 2015; cited on Form PTO-892 mailed on October 2, 2020; hereafter “Maddock”) and as evidenced by UniProt Database Accession Number P25984 (February 2017, 4 pages; cited on Form PTO-892 mailed on October 2, 2020; hereafter “UniProt”).
As amended, the claims are drawn to a modified alcohol dehydrogenase that exhibits increased alcohol dehydrogenase activity with cofactor NADH as compared to an unmodified alcohol dehydrogenase; wherein the modified alcohol dehydrogenase sequence is one of SEQ ID NO: 3, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 18, 19, 20, 21, 22, 23, 25, 26, 28, 29, 30, 31, 32, 33, 34, 35, 36, and 37. 
Regarding claims 5 and 6, the reference of Koepke discloses an alcohol dehydrogenase having increased specificity for an NADH cofactor over an NADPH Clostridium autoethanogenum alcohol dehydrogenase), including the specific mutations Gly198Asp, Gly198Ile, Gly198Leu, Gly198Val, Ser199Asp, Ser199Glu, Ser199Leu, Ser199Val, Arg200Glu, Pro201Asp, Pro201Glu, Tyr218Ala and Tyr218Phe. Koepke discloses the invention may be applied to the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 (paragraph [0153]), which, as shown by the evidentiary reference of UniProt (cited in accordance with MPEP 2131.01.III), is identical to SEQ ID NO: 2 of this application (see Appendix B sequence alignment at pp. 25-28 of the Office action mailed on October 2, 2020). 
Regarding claim 7, Koepke discloses the invention may allow one to increase the reduction of acetone to isopropanol (paragraph [0122]). 
The difference between Koepke and claims 5-7 is that Koepke does not explicitly disclose the combination of mutations Gly198Asp/Tyr218Ala of the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 (corresponding to SEQ ID NO: 23 of this application).  
Similar to Koepke, Maddock seeks to switch the cofactor specificity of the alcohol dehydrogenase from Clostridium autoethanogenum from being NADPH-dependent to NADH-dependent (p. 251, abstract). Maddock teaches that NADH-binding proteins 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Koepke and Maddock to modify the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 with the combination of mutations Gly198Asp/Tyr218Ala, which, as noted above, corresponds to SEQ ID NO: 23 of this application. One would have been motivated to and would have had a reasonable expectation of success to do this because Koepke disclosed the mutations Gly198Asp and Tyr218Ala of the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2, Maddock taught that NADH-binding proteins typically possess an acidic residue at G198 and that G198 is an important target with which to begin a mutagenesis campaign, and Maddock taught that including a Y218A mutation had the effect of improving activity with NADH. 
Regarding claim 8, the combination of Koepke and Maddock does not disclose an increased activity for oxidation of isopropanol to acetone, as compared to an unmodified alcohol dehydrogenase. However, according to MPEP 2112, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 and according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed Clostridium beijerinckii having UniProt Database Accession Number P25984.2 modified with the combination of mutations Gly198Asp/Tyr218Ala is identical to SEQ ID NO: 23 of this application, it is presumed that the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 modified with the combination of mutations Gly198Asp/Tyr218Ala exhibits an increased activity for oxidation of isopropanol to acetone, as compared to an unmodified alcohol dehydrogenase.
Regarding claim 9, as stated above, Maddock teaches the wild-type alcohol dehydrogenase exhibited no catalytic activity with NADH as cofactor, while a mutant including a Y218A mutation had the effect of improving activity with NADH to a level that allowed determination of kinetic parameters (p. 256, column 2, bottom to p. 257, column 1, top; p. 256, Table III). 
Therefore, the modified alcohol dehydrogenase of claims 5-9 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In the interest of clarity, it is noted that the above rejection is directed to the non-elected species of SEQ ID NO: 23. The cited prior art was identified during a search limited only to the elected species of SEQ ID NO: 35. The non-elected species of SEQ ID NO: 23 has yet to be searched and examined on the merits. 

RESPONSE TO REMARKS: The applicant argues that the recited sequences in amended claim 5 have two or three amino acid substitutions while the only mutants 
The applicant’s argument is not found persuasive. There is no teaching or suggestion that Koepke’s mutant requires no fewer than 4 mutations to achieve NADH cofactor preference. Rather, Koepke discloses the mutant comprises substitution at one or a combination of the amino acids corresponding to position Gly198, Ser199, Arg200, Pro201 and Tyr218. “Disclosed examples…do not constitute a teaching away from a broader disclosure” (see MPEP 2123.II). 
Each of Koepke and Maddock recognizes residues G198 and Y214 as being important for switching cofactor preference and each of Koepke and Maddock teaches G198D and Y214A as being mutations that contribute to switching cofactor preference from NADPH to NADH. As such, it would not have been surprising and unexpected that the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 modified with the combination of mutations Gly198Asp/Tyr218Ala has preference for NADH over NADPH. 
For these reasons, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1, 5-9, 11, 15, 18, 19, 23-26, and 28-31 are pending in the application.

Claims 5-9 are rejected.
Claims 11 and 26 are objected to for a minor informality in claim 11 (claim 26 depends from claim 11) but would be allowable if claim 11 is amended to correct the informality. 
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656